
	

113 HCON 39 IH: Expressing the sense of Congress that all direct and indirect subsidies that benefit the production or export of sugar by all major sugar producing and consuming countries should be eliminated.
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 39
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Yoho (for
			 himself, Mr. Hastings of Florida,
			 Mr. Cassidy,
			 Mr. LaMalfa,
			 Ms. Frankel of Florida,
			 Mr. Rooney,
			 Mr. Radel,
			 Mr. Schrader,
			 Mrs. Roby, and
			 Ms. Wilson of Florida) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that all
		  direct and indirect subsidies that benefit the production or export of sugar by
		  all major sugar producing and consuming countries should be
		  eliminated.
	
	
		Whereas every major sugar-producing and sugar-consuming
			 country in the world maintains some form of direct or indirect subsidy to
			 support its sugar growers, processors, or consumers;
		Whereas virtually all of the more than 100 countries that
			 produce sugar maintain market distorting subsidy programs, including—
			(1)the Government of
			 Brazil which has direct and indirect subsidies of at least $2,500,000,000 per
			 year for programs to promote its sugar and ethanol industry and a subsidized
			 credit program making available over $2,000,000,000 to growers to replant
			 sugarcane; and
			(2)the Government of
			 Mexico which has direct and indirect subsidies to keep open 9 government-owned
			 sugar mills accounting for 22 percent of Mexican sugar production and direct
			 payments to sugarcane growers;
			Whereas the world sugar market is the most volatile
			 commodity market in the world;
		Whereas the foregoing clauses provide ample evidence there
			 is no undistorted, free market in sugar in the world today; and
		Whereas if such a free market did exist, United States
			 sugar farmers and processors could compete effectively in that market: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the President, by agreements negotiated
			 under the auspices of the World Trade Organization, should seek elimination of
			 all direct and indirect subsidies benefitting the production or export of sugar
			 by the government of—
				(A)each country that
			 exported more than 200,000 metric tons of sugar during 2013; and
				(B)any other country
			 with which the United States has in effect a free trade agreement;
				(2)if the President
			 determines that all such subsidies by all such countries have been eliminated,
			 then the President should report to Congress detailed information about how
			 each of the countries has eliminated such subsidies; and
			(3)after submitting
			 such report, the President should propose to Congress legislation to implement
			 a zero for zero sugar subsidy policy.
			
